Title: To George Washington from Alexander Robertson, 19 April 1796
From: Robertson, Alexander
To: Washington, George


        
          Honoured & Dear Sir
          Newyork 19 April 1796
        
        Stand Unmoved in the Integerity of your Heart on the Solid Ground in Which Our Divine Master has placed You as Presedent of the United States See with Wondour how A Wise Providence is Carr[y]ing on the Plan in Disposeing of all the Distractions that take place in our National Afairs how the plans formed by Wicked & Desginneing Men are Overturned and made to Work for the General Good I can See it clearly by that Party in the National Assembly who have combined to Overset our happie Goverment and Oppose the Treaty entred into with Britian

the good effects of which has Already been experenced in the keeping this Country in Pace and out of a Destructive Warr The Good effects of there Wicked plan is this The Whole Contenent is alarmed with there Conduct and particulary the Mercantile Intrest in whose hands the principal Wealth of the Country are Lodged and are the Springs of its circulation have Judged it prudent to Stop Trade and not Exporte or Insure property only for Sea Risque to Europe This has had Such an effect on the Mind of the publick that provisions of every kind have fallen from 15 to 20 per Cent in Value Nothing but a publick alarm Such as the present could have brought about Such a change in the price of Provisions for the Good of the poor So that this is one Good end the present Wicked Men have brought about contrary to there Intention and No doubt our Gracouse God will also frustrate all there other wicked Schames and make them Work for the Good this Country and they Shall have Shame and Disgrace for that part they have Acted You have the Aprobation and the prayers of the Godly for your Suport Aproveing of the line your conduct and you have Nothing to fear from the plans of Wicked Men our God will carry you Honourably through and I hope Crown you with better Honours then this poor World can give Belive me to be with great regard Your Most Obedent & very Humb. St
        
          Alexander Robertson
        
        
          N.B. The Merchants & Traders this City have had a Meeting this day at Coffiee House To Send a Petition to Congress to Adopt the Treaty & make provision for it with G. Britian which petition will be as respectable One as has been ever before Congress as our demecrates now hang there Head very low.
        
      